Citation Nr: 0711076	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-18 054	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Competency to handle disbursement of VA benefits.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In December 2005, the veteran cancelled 
his request for a hearing before a member of the Board.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. § 
501(a) (West 2002); 38 C.F.R. § 3.353 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2006).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetence.  38 C.F.R. § 3.353(c) (2006).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d) (2006).

The veteran contends that while he does suffer from memory 
problems, neuropsychological testing has revealed an 
improvement in his functioning.  As a result of his 
improvement, the veteran believes he should be rated as 
competent to handle disbursement of his VA benefits.  

A review of the record reveals that the veteran is totally 
disabled for service-connected organic brain syndrome as a 
residual of a ruptured cerebral aneurysm.  He is also noted 
to suffer from hypertension, diabetes mellitus, 
gastroesophageal reflux disease, hyperlipidemia, obesity, 
history of seizures, and a history of dental abscess.  The 
veteran filed an application (VA Form 21-526) for VA benefits 
in December 2001.  The application included a statement from 
the veteran's representative.  The statement noted that the 
veteran had no idea where his bank was or who was withdrawing 
funds from his account.  It was also reported that the 
veteran's memory was very poor to non-existent.  

A report of February 2002 VA examination reflects the 
examiner's finding that the veteran's short-term memory was 
intact and that he was oriented to person, time, and place.  
The examiner further noted as follows: 

With regard to mental status examination, [the 
veteran] had difficulty in saying the word [     
], which is the location of his adult foster 
care home.  He does not recall the phone 
number, although it is written down.  He is 
quite concrete in his ideation and 
interpretation [of] proverbs.  He was unable to 
do serial seven's past 93.  

Of record is a copy of an April 2002 VA Form 21-4138 
(Statement in Support of Claim) from a Dr. G, a physician at 
the VA Medical Center (VAMC) in Battle Creek, Michigan.  In 
the statement, Dr. G notes that the veteran was incompetent, 
that he did not have the capacity to manage his funds, and 
that he was incapable of reasonable responsibility toward his 
personal financial obligations.  The veteran was noted as 
suffering from dementia with behavior problems and organic 
brain syndrome.  

The veteran was notified in May 2002 of the proposed action 
to find him incompetent and of his right to submit evidence 
and request a hearing on the matter.  See 38 C.F.R. § 3.103, 
3.353(e) (2006).  In July 2002, the RO determined the veteran 
to be incompetent to handle disbursement of VA benefits.  

In November 2002, the veteran's representative submitted a 
statement (VA Form 21-4138) to the RO.  The representative 
noted in the statement that the veteran knew he was 
incompetent.  

A March 2003 statement from the veteran's treating VA 
psychiatrist to the Department of Motor Vehicles notes that 
the veteran was normal as to mood and off all psychotropic 
medications.  The psychiatrist also reported that while the 
veteran did have an occasional word finding problem, this did 
not affect his comprehension and he was capable of reading 
and understanding road signs.  The psychiatrist supported 
renewal of the veteran's driver's license.  

A report of September 2004 VA psychiatric examination 
reflects that the veteran demonstrated, in particular, a 
short attention span, lack of insight, poor concentration, 
and his judgment appeared to have some impairments.  The 
examiner noted that the veteran had a cognitive disorder not 
otherwise specified secondary to a brain hemorrhage and a 
craniotomy.  Capacity for improvement was noted as limited.  
The examiner indicated that he would not offer an opinion 
regarding the veteran's competency until further testing was 
completed.

A report of September 2004 Social Work Service evaluation 
reflects the examiner's finding that the veteran did manage 
his spending money and had reasonable knowledge of the value 
of a dollar.  The veteran reportedly had a bank account and 
utilized an ATM card to make withdrawals as needed.  At the 
same time, the examiner noted that the veteran was not 
capable of managing his benefit payments in his own best 
interest without restrictions.  The veteran was also noted to 
experience significant impairment with memory.  In this 
regard, the examiner was reportedly informed by another 
medical professional that the veteran needed to have things 
explained to him repeatedly before he understood the 
information.  The veteran also reportedly had to be reminded 
that he was on a diet, and according to family members the 
veteran did not properly take his medications.  Otherwise, 
the examiner noted the veteran's report that he sometimes 
took a Greyhound bus on the weekends to go visit his family.  

A September 2004 MHICM (Mental Health Intensive Case 
Management) progress note reflects the veteran's belief that 
he was capable of living independently.  He was informed by 
the healthcare professional meeting with him that there was 
concern about him taking his insulin and other medications 
correctly.  The veteran contended that he had always taken 
his medications correctly.  Additionally, the healthcare 
professional noted that the veteran had difficulty 
articulating so that he could be understood.  He was also 
noted as wanting his own car and driver's license.  When the 
subject was changed to a discussion of the veteran's family, 
the veteran reportedly did not seem to notice.  

In December 2004, the veteran underwent neuropsychological 
testing.  The examiner's summary noted, in particular, as 
follows: 

[The veteran] continues to manifest a 
moderately impaired level of neuropsychological 
test performance.  His [sic] has a 
preponderance of signs of left hemisphere 
dysfunction including receptive and expressive 
dysphasia, dominant, right-sided deficits in 
manual dexterity in sensorimotor functioning, 
and some loss of mental flexibility.  His 
dysphasia impeded more accurate estimates of 
his general mental ability and memory 
functioning, but he is estimated to function at 
least to the borderline level of general mental 
ability.  Although still impaired, his test 
data indicate his functioning in some areas 
have [sic] improved since his previous 
evaluation three years ago.  

A subsequent report of February 2005 VA psychiatric opinion 
reflects the examiner's review of the claims file to include 
the September 2004 Social Work Survey evaluation and the 
report of December 2004 neuropsychological testing.  The 
examiner diagnosed the veteran as having a cognitive disorder 
(not otherwise specified) and organic mood disorder.  He 
opined that the veteran was not competent for VA purposes on 
the basis that the veteran's memory affected his ability to 
take his medications and follow a prescribed diet, and that 
the veteran needed significant supervision in managing his 
money.  

In this case, it would appear that the March 2003 statement 
from the veteran's treating VA psychiatrist reflects an 
improvement in the veteran's condition.  However, the 
statement is limited in that it only provides evidence of the 
veteran's psychiatric stabilization and his ability to 
comprehend and read road signs.  The psychiatrist does not 
otherwise provide an opinion as to the veteran's competency.  
The social worker in September 2004 provides a somewhat 
conflicting assessment of the veteran's ability to manage his 
own funds.  She reported that the veteran did manage his 
spending money and had a reasonable knowledge of the value of 
the dollar.  At the same time, she also indicated that the 
veteran was not capable of managing his benefit payments in 
his own best interest without restrictions.  It is not 
apparent whether this conclusion is the social worker's own 
assessment or is based on the fact that the veteran was 
assigned a fiduciary by VA.  

Notwithstanding these assessments of the veteran, the Board 
finds the most probative opinion on the issue of competency 
is that of the February 2005 VA psychiatric examiner.  The 
opinion is based on the examiner's own mental status 
examination of the veteran in September 2004, plus a review 
of the veteran's claims file and the medical evidence 
contained therein.  See 38 C.F.R. § 3.353(c) (determinations 
relative to incompetence should be based on all evidence of 
record).  In particular, the examiner noted the findings of 
the report of December 2004 neuropsychological testing which 
reflected functional improvement, as well as the findings of 
the September 2004 Social Work Service evaluation.  The 
February 2005 examiner's finding of incompetence is supported 
by a similar finding made in April 2002 by Dr. G of the 
Battle Creek VAMC.  

Neither the veteran nor his representative has otherwise 
submitted or identified any medical evidence that refutes or 
conflicts with the examiner's February 2005 opinion.  In this 
regard, the representative's written contentions noted in the 
claims file appear to support a finding of incompetence.  
Likewise, other than the Social Work Service evaluation in 
which the examiner gave a somewhat conflicting view of the 
veteran's abilities to handle his money, the Board finds no 
other objective medical evidence of record that would lead to 
the conclusion that the veteran is able to manage the 
disbursement of his VA funds.  Therefore, the Board finds the 
weight of the competent medical evidence reflects that the 
veteran is incompetent to handling the disbursement of funds 
for VA purposes.  The Board has considered the veteran's 
written contentions with regard to the determination of 
competency.  However, his assertions regarding his competency 
do not constitute competent medical evidence.  38 C.F.R. § 
3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  The VCAA sets forth the VA's 
duties to notify and assist veterans regarding their claims.  
Subsequent to the Board's January 2006 remand, the United 
States Court of Appeals for Veterans Claims determined that 
the duty to notify and assist provisions of the VCAA were not 
for consideration in competency determinations.  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  

The Board also notes that a review of the claims file reveals 
that in a January 2006 letter to the veteran's legal 
custodian, the Appeals Management Center (AMC) requested that 
the veteran identify or submit evidence in support of his 
claim on appeal.  The claims file does not reflect any reply 
to the AMC's letter.  In August 2006, the AMC issued a 
supplemental statement of the case.  Otherwise, since the 
February 2005 VA psychiatric opinion, there has been no 
additional medical evidence submitted that would support a 
finding of competency.  As such, despite efforts to develop 
information, the Veterans Service Center Manager did not 
obtain "new information" regarding the veteran's competency 
to report to the rating agency.  See 38 C.F.R. § 3.353(b); 
Sims, at 456-57.  

For all the foregoing reasons, the Board finds against a 
determination of competency.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against a finding of competency, that doctrine 
and any presumption in favor of competency, is not for 
application.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102, 3.353(d) (2006); Sanders v. Principi, 17 Vet. App. 
329, 333-34 (2003); Sims, at 458-59.  


ORDER

The veteran is incompetent for VA purposes; the appeal is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


